Citation Nr: 1143568	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-05 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bladder tumors, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at a DRO hearing in June 2009; a transcript of the hearing is associated with the claims files.  The Veteran cancelled his hearing before the Board that was scheduled in March 2011.  He has not requested that the hearing be rescheduled, nor has he provided good cause.

The Board notes that the RO issued a rating decision in March 2007 rating decision, which in pertinent part, denied service connection for bladder tumors on a direct basis.  The Veteran did not file a notice of disagreement (NOD) with the March 2007 rating decision and that decision became final. 

In April 2008, the Veteran submitted a claim seeking service connection for bladder tumors, to include on a presumptive basis as due to herbicide exposure.  Although service connection on a presumptive basis was not explicitly addressed in the prior final rating decision, the United States Court of Appeals for Veterans Claims (Court) has held that basing a claim for service connection on a new theory of etiology does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  Therefore, although the Veteran has raised a new theory regarding causation, he is nonetheless required to submit new and material evidence to reopen the claim for service connection.  

Moreover, the Board notes that the RO has reopened the claim and denied service connection on the merits, as reflected in the Statement of the Case (SOC) issued in December 2008.  As will be explained below, the Board believes that the RO's adjudication regarding reopening the Veteran's claim for service connection is ultimately correct.  However, regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although this claim does not involve a prior final denial by the Board but rather by the RO, the United States Court of Veterans Appeals (Court) has held that the same statutory reopening requirements apply to prior final RO decisions. Suttmann v. Brown, 5 Vet. App. 127, 135 (1993); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board has recharacterized the issue on appeal as whether the Veteran has submitted new and material evidence to reopen the previously denied claim for service connection for the bladder tumors. 



FINDINGS OF FACT

1.  In an unappealed March 2007 rating decision, the Veteran was denied entitlement to service connection for bladder tumors. 

2.  The evidence associated with the claims files subsequent to the March 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for bladder tumors.  Such evidence is not cumulative or redundant of evidence already of record. 



CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for bladder tumors, to include as due to exposure to herbicides.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for bladder tumors, the RO had a duty to notify the Veteran what information or evidence was needed in order reopen his claim.  In the decision below, the Board has reopened the Veteran's claim, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120   (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


Law and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If certain chronic diseases, including malignant tumors, are manifested to a compensable degree within one year following a veteran's discharge from active duty, they may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -27641 (2003).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions: Hepatobiliary cancers, nasopharyngeal cancer, bone and joint cancer, breast cancer, cancers of the female reproductive system, urinary bladder cancer, renal cancer, testicular cancer, abnormal sperm parameters and infertility, amyotrophic lateral sclerosis (ALS), chronic persistent peripheral neuropathy, lipid and lipoprotein disorders, gastrointestinal and digestive disease, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, cognitive and neuropsychiatric effects, gastrointestinal tract tumors, brain tumors, endometriosis, adverse effects on thyroid homeostasis, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009). 

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the RO denied service connection for a bladder tumors in a rating decision issued in March 2007 because the evidence did not show a diagnosis of bladder tumors related to the Veteran's active military service.  The Veteran did not appeal, and the March 2007 rating decision became final.  38 C.F.R. § 20.302.  

In April 2008, the Veteran essentially requested that his claim be reopened.  The evidence received since the March 2007 rating decision includes a December 2008 medical opinion from Dr. H. (initials used to protect the Veteran's privacy), which indicates that the Veteran's bladder cancer may be related to his Agent Orange exposure in service.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes. See Justus v. Principi, 3 Vet. App. 510, 513   (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, the Board finds that the private medical opinion provides a connection or possible connection between a current disorder and the Veteran's military service. 

There was no medical evidence relating a current disorder to the Veteran's military service at the time of the March 2007 rating decision.  As such, the private medical record relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection bladder tumors.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bladder tumors is reopened, and to this extent only, the appeal is granted. 


REMAND

A review of the June 2009 hearing transcript notes that the Veteran submitted additional evidence at the time of the hearing.  Specifically, he submitted a December 2008 treatment record and an article entitled "Institute of Medicine."  The treatment record is associated with the claims file; however, the medical article is not associated with the claims files.  On remand, the Veteran should be advised that the evidence was never received by the Board and be given the opportunity to submit the evidence again. 

Accordingly, the case is REMANDED for the following: 

1.  The Veteran should be advised that the medical article ("Institute of Medicine") he submitted during a June 2009 hearing was not associated with the claims files.  He should be given the opportunity to resubmit the evidence. 

2.  The RO/AMC should also undertake any other development it determines to be warranted, to include obtaining any medical opinions deemed necessary.  

3.  The RO or the AMC should then review the claims files and ensure that the requested development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action should be implemented. 

4.  The RO/AMC should readjudicate the issue of entitlement to service connection for bladder tumors, to include as due to exposure to herbicides, based on a de novo review of the record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010). 



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


